DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 12/17/2021.  Claims 1-20 are pending.  Claims 1-4, 6, 7, 9, and 15-18 have been amended.
Applicant argues that “a locking device,” “a first locking member,” “a second locking member,” and “a pressing portion, and “a second locking portion” should not be interpreted under 35 U.S.C. 112(f) because: (1) the specification discloses that the “locking device” is part of a washing machine; (2) these limitations do not serve as generic placeholders; (3) and the amendments recite the locations of the “first locking member” and the “second locking member.”  This is not persuasive because each limitation is evaluated to determine whether it meets the three-prong test to be interpreted under 35 U.S.C. 112(f).  These limitations use generic placeholders, such as “device,” “member,” or “portion,” are modified by functional language, such as “locking,” or “pressing,” and do not recite sufficient structure to perform the claimed function.
The rejection of claims 7, 8, and 15-20 under 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.

In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking device” in claims 1 and 15; “a first locking member” in claims 1 and 15; “a second locking member” in claims 1 and 15; “a pressing portion” in claims 6 and 17; “a second locking portion” in claims 6 and 17; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al.  (US 2009/0261697) in view of Bolduan et al. (US 2004/0093913).

Hill does not expressly disclose a front panel is formed with the opening, the first locking member formed to protrude from the opening of the front panel of the main body.  Rather, Hill discloses the washing machine includes a drawer (1) and a housing (3) having a cavity that receives the drawer, and the catch (9) is provided on the housing (paragraph 17).
Bolduan discloses a housing machine for washing or drying laundry including an operating panel (2) having a recess for a detergent drawer (3).  A handle (7) of the drawer is displaceable to actuate a catch (8) mounted behind a grip plate (4) and the catch (8) grips behind a latching edge (9) of a latch (14).  Figure 5 shows the latch (14) and its latching edge (9) are located at an opening of the front panel adjacent the drawer recess.
Because it is known in the art to have a front panel with an opening, recess, and a latch at the opening, and the results of the modification would be predictable, namely, providing a cabinet, opening, recess, and latch location as known, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a 
Claims 2-10, and 15-20 are considered to be met by the combination of Hill, in view of Bolduan, as applied above and which results in: wherein the main body comprises a counterpart member which includes the front panel, and the counterpart member is configured such that the detergent case is coupleable to the main body using the first locking member which is provided on the counterpart member (Hill: 3, 9; Bolduan: 2, 9, 14); wherein the first locking member comprises a first locking portion formed to be in contact with at least a portion of the second locking member, and the first locking portion comprises a first locking surface having an inclination at a first angle (Hill: Figure 6: vertical segment of 9); wherein the counterpart member which comprises at least one of the front panel that is provided in front of the main body and comprises a frame provided inside the main body such that the detergent case is coupled (Hill: Figure 6 left side of 3); wherein the first locking surface is formed on at least a portion of the counterpart member (Hill: 3, 9; paragraph 17); wherein the second locking member comprises: a pressing portion rotatably installed in the detergent case (Hill: 11); a second locking portion formed to extend from the pressing portion toward the first locking portion (Hill: Figure 6: vertical surface of 7); and a rotation shaft formed to support the second locking portion to be rotated by pressing of the pressing portion (Hill: 14); wherein the second locking portion comprises a second locking surface having an inclination at a second angle so that the inclination of the first angle of the first locking surface and the inclination of the second angle of the second locking surface are relative to opposite sides of the first locking surface (Hill: Figure 6: vertical surface of 7; note that the surfaces can be measured from opposite sides 
Regarding claims 11-14, Hill, in view of Bolduan, is relied upon as above and further discloses wherein the detergent case comprises: a detergent case body configured to accommodate the detergent (Hill: 1); a handle provided in front of the detergent case body to be gripped by a user (Hill: any front portion of 1/26 which can be gripped); and a second locking portion installation portion provided between the handle and the detergent case body such that the second locking member is installed (Hill: see Figures 3-5; any space inside 26; note 16 and 32); wherein the second locking portion installation portion comprises a second locking member installation bracket configured such that the second locking member is rotatably installed (Hill: 16); wherein when the second locking portion is locked with the first locking portion, the second locking portion is exposed outside of the second locking portion installation portion (Hill: see Figure 6: element 7 is inside of the catch 9); wherein when the second locking portion is unlocked with the first locking portion, the second locking portion is moved inside of the second locking portion installation portion (Hill: paragraph 17 discusses the element 7 being outside of the catch 9; for instance see Figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711